OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the specification filed 28 January 2021.

Response to Amendment
The Amendment filed 22 November 2022 has been entered. Claims 2, 3, 7, 13, and 14 have been amended. As such, claims 1-23 remain pending; claims 8, 9, 18, 19, 21, and 22 have been previously withdrawn from consideration; and claims 1-7, 10-17, 20, and 23 are under consideration and have been examined on the merits.
The amendments to Figure 1 and corresponding Replacement Sheet filed 22 Nov. 2022 are accepted and have overcome the objection to Figure 1 previously set forth in the Non-Final Office Action dated 04 Nov. 2022 (hereinafter “Non-Final Office Action”). The aforesaid objection has been withdrawn, and the Examiner thanks Applicant for correcting the issues.
The amendments to the claims have overcome the objections to claims 2, 3, 13, and 14 previously set forth in the Non-Final Office Action. The claim objections have been withdrawn, and the Examiner thanks Applicant for correcting the issues.
The rejection of the claims under 35 U.S.C. 103 previously set forth in the Non-Final Office Action (see para. 15 of the Non-Final Office Action) is maintained herein. Applicant’s corresponding arguments are addressed hereinafter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over (i) Thomas et al. (US 6,071,011; “Thomas”) in view of (ii) Cigada et al. (US 2020/0040163; “Cigada”); (iii) Sumnicht et al. (US 2017/0298572; “Sumnicht”); (iv) Shaffer et al. (US 2006/0285773; “Shaffer”); and optionally, (v) Fiorini et al. (US 2012/0106879; “Fiorini”) (all references previously cited).
Regarding claims 1 and 12, Thomas discloses a re-closeable flexible packaging in the form of a bag formed from (generally rectangular) opposing films (i.e., front and back walls) which are joined together along their periphery (i.e., bottom and sides) and define a re-closeable opening/mouth at the top of the bag, said re-closeable opening including a zipper defined by interlocking elements positioned on the inner surfaces of the opposing films (i.e., on the front wall and the opposing back wall). The zipper opens and closes the opening via engagement and disengagement of the interlocking elements (i.e., male and female interlocking elements); and may also include an optional slider mounted to the zipper, of which moves along the zipper to facilitate open and closure via corresponding disengagement and engagement of the interlocking elements [Abstract; Figs. 1-4, 7-9; col. 1, ln. 10-22, 53-56; col. 3, ln. 29-46, 60-67; col. 4, ln. 1-10; col. 5, ln. 45-48]. 
The opposing films (12, 14), and zipper including interlocking elements (28, 30, 32, 34), may be formed from polymers such as, inter alia, polyvinyl alcohol (PVOH) or ethylene vinyl alcohol (EVOH), or laminates thereof with paper [col. 6, ln. 38-66]; and the optional slider (42) may also be a polymeric material or blend thereof (though not limited thereto) [col. 6, ln. 38-66]. 
Thomas does not explicitly refer to the opposing films as repulpable, and does not disclose the zipper being repulpable and including (i.e., being formed from a material comprising) 10 to 90 wt.% of a water-soluble polymer and 10 to 90 wt.% of a plant-based cellulose material.
Cigada discloses a thermoplastic composition comprising cellulose fibers obtained from recycled paper or cardboard, and PVOH, in particular 30-60 wt.% cellulose fibers based on 100 wt.% total of cellulose fibers and PVOH total (thus, 40 to 70 wt.% PVOH); and teaches that the composition is (1) suitable/capable of being extruded or injection molded (or otherwise heat-formed/shaped) into articles exhibiting any shape (inclusive of films), and (2) is suitable for recyclability in the processing chain of paper and cardboard (i.e., repulpable) due to the high percentage of cellulose fibers present [Abstract; 0001, 0002, 0005, 0008-0013, 0016-0018, 0030, 0060, 0089, 0091, 0100, 0105, 0107, 0111-0124, 0134].
Sumnicht discloses a film formed from a composition comprising PVOH (20-80 wt.%); a filler such as calcium carbonate (1- 80 wt.%); and cellulose fibers obtained from, inter alia, recycled paper or other papermaking fibers (1-80 wt.%), wherein the film may have tailored levels of solubility and may be utilized in disposable products/articles [Abstract; 0015-0017, 0021-0023, 0026, 0028, 0031, 0032, 0034, 0038, 0040-0042, 0047, 0049, 0051-0055, 0065].
Shaffer teaches that it was recognized/desirable in the art of re-closeable bags, prior to the effective filing date of the invention, to form the interlocking zipper/fastener from biodegradable materials; as well as recognized that the zipper/fastener is capable of being formed via extrusion [Abstract; Figs. 1-4; 0002-0004, 0013, 0015, 0019, 0020, 0023]. Simply put, Shaffer teaches that the zipper/fastener, substantially identical in configuration to that of Thomas, is typically formed via extrusion; and further where it was generally recognized to increase the overall percentage of components/portions of the re-closeable bag which do not contribute to pollution. 
Optionally in addition to Shaffer, Fiorini teaches that forming flexible packaging bags from water-soluble and repulpable materials, including PVOH and cellulose fiber layers, allows for the bag (depending on end-use) to be introduced directly into a mixer (or the like) and dissolve (in water), leaving behind only cellulosic fiber material having no environmental impact [Abstract; Figs. 1 and 2; 0003-0005, 0007-0010, 0014, 0016, 0017]. In other words, Fiorini reasonably/generally teaches the use of water-soluble polymers (e.g., PVOH) and cellulosic packaging materials as replacements for traditional protective plastics (e.g., polyethylene; polyethylene terephthalate, polyvinyl chloride) to reduce waste (e.g., no remaining traditional plastics material after the bag dissolves; no portions of the bag to be disposed of) and enable complete dissolution of the bag (and contents therein) based on the intended use.
Thomas, Cigada, Sumnicht, Shaffer, and Fiorini are all directed to flexible packaging materials (e.g., films, bags) formed from materials which are capable of dissolving and/or degrading (i.e., directed to packaging materials which seek to eliminate or reduce the use of traditional plastics in favor of recyclable/repulpable and/or dissolvable/biodegradable materials).
In view of the combined teachings of the cited prior art of record (set forth above), and given that Thomas explicitly discloses PVOH and paper as suitable materials for forming the zipper and opposing films, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have (1) formed the opposing films (i.e., front and back walls) and zipper (including interlocking elements) of the bag of Thomas from the composition of either Cigada or Sumnicht, in order to render the bag water-soluble or increase the solubility thereof; and/or in order to render the bag suitable for/capable of recycling via paper/cardboard recycling processes (i.e., to render the bag repulpable) due to the increased wt.% of cellulose fibers present; and/or because the compositions of Cigada and/or Sumnicht would have been recognized in the art as suitable for being extruded into films and other articles/shapes (see MPEP 2144.07), where the selection of a known material based on its known intended use has been held prima facie obvious. 
Additionally, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have (2) formed the slider of the zipper of Thomas from the composition of Cigada, in order to further increase the overall repulpability/recyclability of the bag (e.g., to increase the efficiency of recycling the bag by eliminating a component which has to be removed prior to processing of the pulp/water-soluble material), wherein the composition would have been recognized in the art as suitable for extrusion/injection molding (or other methods of heat-forming) into articles of any shape (see MPEP 2144.07), where Shaffer recognizes/teaches that the zippers of flexible bags are commonly formed via extrusion, i.e., a heat-formation method; and/or in order to render the entirety of the bag water-soluble (i.e., to thereby increase the ease of use based on a predetermined content packaged therein and corresponding end-use application, as well as elimination of waste). 
Per the aforesaid modifications, the opposing films (12, 14), and zipper including interlocking elements (28, 30, 32, 34), of the bag of Thomas would have been formed from a composition including (e.g. based on Cigada, though not limited thereto based on the disclosure/teachings of Sumnicht above) 30-60 wt.% cellulose fibers and 40-70 wt.% PVOH (relative to 100 wt.%). Further, the slider (42) would have also been formed from the same composition (30-60 wt.% cellulose fibers, 40-70 wt.% PVOH). The cellulose fibers would have been formed from recycled paper/cardboard material, i.e., recycled paper fibers. 
With respect to the recitation in claims 1 and/or 12 of the package, the zipper, and/or the front and back walls, respectively, being repulpable, it is first noted that the specification indicates at [pp. 8-9] that “repulpable” refers to a paper or other sheet material that can be converted back into dissociated pulp or fibers for possible recycling. The specification does not disclose a process, measurement standard, or other information for quantification of repulpability. Thus, while the claimed term “repulpable” is not indefinite, it is reasonably interpreted broadly in view of the specification (see MPEP 2111) such that any degree of repulpability under any conditions reads thereon. 
Given that the zipper, front and back walls, and slider of the bag of Thomas, as modified, would have been formed from a thermoplastic composition comprising PVOH and cellulose fibers in substantially-identical amounts relative to those claimed/disclosed (see dependent claims), and in view of the breadth of the term repulpable as discussed above, the bag and aforesaid components thereof of (modified) Thomas would have inherently exhibited at least some degree of repulpability, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II)). 
The re-closeable bag of modified Thomas set forth above reads on all of the limitations of claim 1, and the zipper of said bag reads on all of the limitations of claim 12. The thermoplastic composition of 30-60 wt.% cellulose fibers and 40-70 wt.% PVOH is within the claimed ranges of 10-90 wt.% water-soluble polymer and 10-90 wt.% plant-based cellulose material respectively. 
Regarding claims 2 and 3, as set forth above in the rejection of claim 1, the zipper of the bag of Thomas, as modified, is formed from a thermoplastic composition comprising 30-60 wt.% cellulose fibers and 40-70 wt.% PVOH, wherein the aforesaid respective amount ranges are within the ranges recited in claim 2, and are within/encompass the ranges recited in claim 3, thereby rendering the claimed ranges prima facie obvious (see MPEP 2144.05(I)).
Regarding claim 4, the rejection of claim 1 above reads on the limitations of claim 4 – the bag of Thomas, as modified, includes a slider which is movable between ends of the top of the bag and facilitates the engagement and disengagement of the interlocking elements and thus the closing and opening of the mouth. 
Regarding claim 5, the rejection of claim 1 above reads on the limitations of claim 5 – the water-soluble polymer of the zipper is PVOH. 
Regarding claims 6 and 7, the rejection of claim 1 above reads on the limitations of claims 6 and 7 – the cellulose fibers of the thermoplastic composition which forms the zipper may be recycled paper or cardboard fibers, of which reads on/renders obvious the wood pulp (claim 6) and paper fibers (claim 7).
Regarding claims 10 and 11, the rejection of claim 1 above reads on the limitations of claims 10 and 11 – the opposing (i.e., front and back) films of the bag of Thomas, as modified, are formed from the thermoplastic composition inclusive of both PVOH (water-soluble polymer) and plant-based cellulosic fibers. 
Regarding claims 13 and 14, as set forth above in the rejection of claim 12, the repulpable zipper is formed from a thermoplastic composition comprising 30-60 wt.% cellulose fibers and 40-70 wt.% PVOH, wherein the aforesaid respective amount ranges are within the ranges recited in claim 13, and wherein the aforesaid respective amount ranges are within or substantially encompass/overlap the ranges recited in claim 14, thereby rendering the claimed ranges prima facie obvious (see MPEP 2144.05(I)).
Regarding claim 15, the rejection of claim 12 above reads on the limitations of claim 15 – the bag of Thomas, as modified, includes a slider which is movable between ends of the top of the bag and facilitates the engagement and disengagement of the interlocking elements and thus the closing and opening of the mouth.
Regarding claims 16 and 20, the rejection of claim 12 above reads on the limitations of claims 16 and 20 – the water-soluble polymer of the zipper is PVOH.
Regarding claim 17, the rejection of claim 12 above reads on the limitations of claim 17 – the cellulose fibers of the thermoplastic composition which forms the zipper may be recycled paper or cardboard fibers, of which reads on/renders obvious the wood pulp/paper fibers claimed. 
Regarding claim 23, the rejection of claims 1 and 12 above reads on the limitations of claim 23. Specifically, the zipper of the bag of modified Thomas, inclusive of interlocking elements (28, 30, 32, 34), would have been formed from the thermoplastic composition including the PVOH (40-70 wt.%) and (plant-based) cellulose-fibers (30-60 wt.%), such as via extrusion or another heat-forming/molding method, wherein the interlocking elements engage and disengage with one another in a movable/’sliding” motion facilitated by a moveable slider (e.g., “zip-lock” from one end to the other of the opening). The aforesaid reads on the claimed “forming” of the at least one first interlocking element and at least one second interlocking element; and as illustrated/disclosed by Thomas, the zipper interlocking elements (disposed on inner surfaces of the opposing films) are adapted for connection to each respective film [Fig. 4]. 

Response to Arguments
Applicant’s arguments presented on pp. 8-11 of the Remarks filed 22 Nov. 2022, with respect to the rejection of the claims under 35 U.S.C. 103, have been fully considered but have not been found persuasive. 
On p. 9 of the Remarks, Applicant first asserts that none of the references cited by the Examiner disclose a repulpable zipper at all; followed by an assertion that Thomas does not disclose that the slider may be formed from a water-soluble polymer and a plant based material; followed by an assertion that because Thomas does not disclose that the flexible packaging is repulpable, there would have been no motivation to design the packaging (inclusive of zipper) to be repulpable. 
However, it is first noted that it appears that Applicant is attacking the Thomas reference individually, where the grounds of rejection which establish obviousness are based on a combination of teachings from the cited prior art references, and thus not the disclosure of Thomas alone. MPEP 2145(IV) states that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The test for obviousness is what the combined teachings of the references would have suggested to a person having ordinary skill in the art. 
Though Thomas does not explicitly recite the word “repulpable”, Thomas is not relied upon in the grounds of rejection for the teaching of repulpability. Rather, Cigada and Sumnicht were relied upon for the teaching of the molding compositions inclusive of PVOH and cellulose-based fibers which are repulpable, both as disclosed by Cigada and as evidenced by Applicant’s specification. Applicant has not addressed the motivation/rationale(s) set forth in the grounds of rejection which form the prima facie case of obviousness (see paras. 19 and 20 above).
Further, Thomas explicitly states that the zipper (i.e., interlocking elements comprising profiles 28 and 32, fins 30 and 34 – see Fig. 1 of Thomas) can be formed from PVOH or laminates thereof with paper [col. 6, ln. 38-49, 55-66]; and the list of materials disclosed by Thomas at [col. 6, ln. 49-55] for the slider (42) and end terminations (44) and (46) is a preferred list, and thus the materials named are not considered/interpreted as being an exclusive list. That is, Thomas names PVOH and paper as suitable materials for forming the zipper; and discloses a preferred list of materials for the slider. 
It is respectfully noted that while Applicant appears to be focusing on the materials named by Thomas as preferred for the slider/end terminations, it is noted that the claimed zipper (as defined by independent claims 1, 12, and 23) does not require a slider. In other words, as set forth in the grounds of rejection, it is the interlocking elements (28, 30, 32, 34) of the bag of Thomas (as modified) which read on the claimed zipper. This is further evidenced by the fact that dependent claims 4 and 15 require that the repulpable zipper further include a slider – wherein it is also noted that as claimed, the slider is not required to be formed from a repulpable material/composition. Simply put, Applicant is making a comparison between the slider of Thomas and the claimed zipper, however, the grounds of rejection clearly set forth that it is the zipper defined by the interlocking elements (of Thomas) which read on the claimed zipper inclusive of the interlocking elements. Based upon thorough review of Applicant’s specification, the claimed zipper is not a slider, but rather, the oppositely-disposed (facing one another) interlocking elements which engage upon application of pressure thereto to seal the bag.  
For these reasons, Applicant’s arguments have not been found persuasive.

On pp. 9-11 of the Remarks, Applicant makes assertions against the cited secondary references (i.e., Cigada, Sumnicht, Shaffer, and optionally Fiorini) individually. It is again noted that one cannot show nonobviousness by attacking references individually where the grounds of rejection are based on the combination of references and their teachings (see MPEP 2145(IV)).
Applicant asserts that Cigada does not disclose or suggest making a repulpable zipper as claimed. However, Cigada was not relied upon for an explicit teaching of the word “repulpability” or forming a repulpable zipper. Rather, as set forth above in para. 14, Cigada discloses a repulpable thermoplastic composition inclusive of PVOH and cellulose-based fibers which is suitable for extrusion and injection molding, where ordinary skill in the art would have recognized the composition of Cigada as suitable for use in forming the zipper/slider of Thomas (see MPEP 2144.07), and additionally would have been motivated to use the aforesaid composition (as said zipper/slider) in order to increase the overall recyclability/repulpability of the packaging as a whole. As stated above, Applicant has not addressed the rationale/motivation set forth in the grounds of rejection. 
Applicant asserts that the disclosed treatment of the cellulose fibers in Sumnicht renders them non-repulpable, as they do not re-disperse in water, citing to Sumnicht at [0043, 0056-0059]. However, Applicant’s assertion constitutes a mischaracterization and/or conflation of the teachings disclosed in Sumnicht and relied upon by the Examiner. In particular, the portions to which Applicant has cited are not in relation to cellulose fibers in general, but rather, “cellulose fibrids”, defined by Sumnicht at [0029] as regenerated cellulose, wherein the regeneration process cited at [0059] (which states “do not re-disperse upon wetting in water”) is in relation to the properties of the cellulose fibrids, and thus not the ability of the fibers when combined with a water-soluble polymer (e.g., in a molding composition), to re-disperse in water. Sumnicht does not require the use of the aforesaid cellulose fibrids as the cellulose fibers in the composition – in fact, Sumnicht states at [0055] that any pulp/papermaking/cellulose fibers may be utilized; see also [0028, 0065]. Further, Sumnicht states that the products (i.e., formed from the composition) have optional levels of solubility and may be flushable and disposable [0033, 0034], which further suggests that the article breaks down (dissolves/disperses) in water.
Applicant asserts in relation to the teachings of Shaffer that biodegradability is not the same as repulpability as claimed. While the Examiner agrees that the two terms are not interchangeable/equivalent, Shaffer was not relied upon specifically for the teaching of biodegradability, but rather, the general teaching that it was recognized prior to the effective filing date of the invention to increase the overall percentage of components of re-closeable bags which are formed from materials which do not contribute to pollution (i.e., to form more components of the bags from materials which do not remain in and pollute the environment). Further, Shaffer was also relied upon for teaching that the zipper and slider of the reclose-able bag are typically formed via extrusion processes, of which Applicant has not addressed. 
Applicant asserts that Fiorini does not teach a repulpable zipper, and further that Fiorini does not teach that the paper layer is repulpable. However, Fiorini explicitly states that the paper layer is repulpable at [0014]. 
For the reasons above, it is clear that Applicant has targeted and mischaracterized the references individually rather than in terms of the combination as set forth in the grounds of rejection – Applicant’s individual arguments and the totality thereof have not been found persuasive.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782